Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 1 of 15




                         Exhibit B
        (Pleadings Asserting Causes of Action)
Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 2 of 15




Original Petition and Request for Disclosure
     Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 3 of 15                         7/12/2018 5:28PM
                                                                             Chris Daniel- District Clerk Harris County
                                                                                              Envelope No. 25951372
                           2018-46583 / Court: 334                                                  By: Walter Eldridge
                                                                                             Filed: 7/12/2018 5:28PM

                                   CAUSE NO.     -----


KENT ADLONG and BONNIE ADLONG,                    §           IN THE DISTRICT COURT
     Plain tiffs                                  §
                                                  §
v.                                                §           OF HARRIS COUNTY, TEXAS
                                                  §
ARKEMA, INC. and CHAD SCRUGGINS                   §
    Defendants                                    §          ---
                                                                       JUDICIAL DISTRICT

                            PLAINTIFF'S ORIGINAL PETITION
                              & REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, KENT ADLONG and BONNIE ADLONG, Plaintiffs, and files this, its

Original Petition complaining of ARKEMA, INC., hereinafter referred to as the Defendant, and

would respectfully show unto the Court as follows:

                            A Discovery Level & Rule 47 Disclosure

1.     Plaintiff's claim is for damage to the market value of real property. Plaintiff seeks

monetary relief over $200,000 but not more than $1,000,000, including damages of any kind,

penalties, costs, expenses, pre-judgement interest, and attorney's fees.

2.     This case is a Level 2 suit for purposes of Rule 190 of the Texas Rules of Civil

Procedure.

                                             B. Parties

3.     Plaintiffs KENT AD LONG and BONNIE AD LONG are individuals residing in Harris

County, Texas.

4.     Defendant ARKEMA, INC. ("Arkema") is a Pennsylvania Corporation doing business in

the State of Texas. Based on information and belief, Arkema, Inc. is the owner of the property

and facility located at 18000 Crosby Eastgate Road, Crosby, Texas 77532 (the "Crosby

Facility"). Arkema may be served with process through its registered agent, Corporation Service


                                                                                       Page 1 of8
     Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 4 of 15



Company d/b/a CSC-Lawyers Incorporating Service Company at 211 E. 7th Street, Suite 620,

Austin, Texas 78701.

5.       Defendant CHAD SCRUGGINS is an individual residing in Harris County, Texas and

may be served with process at his residence or wherever he may be found.

                                    C. Jurisdiction and Venue

5.       This Court has subject matter jurisdiction over Defendant as the amount of controversy

exceeds the minimum jurisdictional limits of the Court.      Venue is proper in Harris County,

Texas, because a substantial part of the acts or omissions giving rise to the claims herein

occurred in Harris County; and Plaintiff's claims involve real property located in Harris County,

Texas.

                                     D. Factual Background

6.       Plaintiffs Kent and Bonnie Adlong own and live on 33.72 acres of land and

improvements located at 18602 Crosby Eastgate Road, Crosby, Texas 77532 (the "Property").

The Property is adjacent to and shares a fence line with Arkema's Crosby Facility. The Property

has been in the Adlong family since 1913 and was inherited by Plaintiffs in 2004. At the time

the Adlongs took over possession of the Property, they commissioned a survey and determined

Arkema' s fence encroached onto their land.      In attempting to resolve the fence issue, the

Adlongs had a number of conversations with an Arkema representative named Chad Scruggins

about the Crosby Facility's safety features, redundant systems, and chemicals housed onsite. Mr.

Scruggins assured the Adlongs the Crosby Facility was completely safe.

7.       As a result of Arkema's representations and assurances, the Adlongs decided to improve

the Property. They proceeded to clear the land, build a home, open the land for agricultural

leasing and grazing, and maintain a balance of fish in a spring-fed stock pond on the Property.



                                                                                     Page 2 of8
      Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 5 of 15



The Adlongs intended to preserve the Property for their own children and grandchildren or as a

fall-back ifthey absolutely needed to sell because of a family or medical emergency.

8.      In 2017, the Adlongs began exploring the option to sell the Property. As a result, they

asked a local real estate broker to assist in determining the Property's value. Using comparable

properties, it was determined they should price the Property at approximately $17,500 per acre,

plus the value of the home and other structures.       Overall, the value was determined to be

approximately $700,000.

9.      In late August of 2017, the residents and business in southeast Texas were notified of an

impending hurricane in the Gulf of Mexico. Meteorologists warned that Hurricane Harvey had

the potential for sustained, catastrophic winds and historical amounts of rain. Because of the

impending storm, Plaintiffs chose to evacuate and wait for the hurricane to pass.

10      On or about August 27, 2017, Hurricane Harvey struck the coast of Texas as a Category 4

hurricane. Harvey proceeded to move inland and stall for several days, dumping a massive

amount of rainfall onto the southeast Texas coast, including eastern Harris County where the

Property and Crosby Facility are located. In total, Harvey dropped in excess of fifty (50) inches

of rain in and around Crosby, Texas. Unfortunately, Arkema failed to heed the warnings, failed

to prepare the Crosby Facility, and ignored the foreseeable consequences of the extreme weather.

11.     As a direct result of Arkema' s failure to prepare, its employees were forced to abandon

the Crosby Facility on August 29, 2017. They left behind hazardous chemicals and other toxic

substances without supervision and safety procedures.         Some of the chemicals required

refrigeration, the lack of which would cause the chemicals to break down and ignite. Arkema

was aware of the danger posed by the unrefrigerated chemicals. A fire occurred in 2006 at the




                                                                                       Page 3 of8
      Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 6 of 15



Crosby Facility due to inappropriately stored orgamc peroxides which resulted m penalties

issued by the Texas Commission on Environmental Quality ("TCEQ").

12.     Despite its knowledge of the potential danger, Arkema failed to adequately prepare for

back-up refrigeration of chemicals in the event of a power outage or other catastrophic event. As

a result, several explosions occurred on August 31, 2017.         The explosions threw toxic and

dangerous chemicals into the air around the Crosby Facility causing injuries. The potential for

injury was so severe in fact, that prior to the explosions Arkema established a 1.5 mile radius

around the facility, inside which all individuals were mandatorily evacuated from their homes

and businesses.

13.     On September 3, 2017, Arkema intentionally ignited the remammg containers of

chemicals sending smoke, chemicals, and other compounds into the air that could be seen for

miles. Residents began returning to their homes on the same day.

14.     As a result of the history of the Crosby Facility's failures and Defendant's acts and

omissions, Plaintiffs have suffered damages to the Property, including without limitation

permanent injury to the land, loss of market value, or alternatively, loss of Property value

because of the stigma associated with events described herein. Plaintiffs have also suffered

                                           E. Negligence

15.     Plaintiffs incorporate by reference all preceding paragraphs as if fully stated herein and

further state as follows:

16.     Defendant had a duty to exercise ordinary care and Defendant breached that duty in,

including but not limited to one of the following ways:

        a.      Failing to properly store chemicals at the Crosby Facility;




                                                                                      Page 4 of8
      Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 7 of 15



        b.      Failing to develop, implement, and maintain proper safety procedures and

                protocols concerning the safe maintenance of toxic and dangerous chemicals kept

                and stored at the Crosby Facility;

        c.      Failing to develop, implement, and maintain proper backup and redundant safety

                and refrigeration systems at the Crosby Facility; and

        d.      Failing to develop, implement, and maintain adequate procedures to protect the

                safety and welfare of the community in the event of an extreme weather event.

Defendant's breach was a proximate cause ofPlaintiffs' damages.

                                        F. Gross Negligence

17.     Plaintiffs incorporate by reference all preceding paragraphs as if fully stated herein and

further state as follows:

18.     Arkema's acts and/or om1sswns involved extreme degrees of risk, considering the

probability and magnitude of the potential harm to others. In the alternative, Arkema had actual,

subjective awareness of the risk but proceeded with conscious indifference to the safety and

welfare of others.

19.     Arkema' s unexcused breach of its duties proximately caused injury to the Adlongs.

                                       G. Negligence Per Se

20.     Plaintiffs incorporate by reference all preceding paragraphs as if fully stated herein and

further state as follows:

21.     Plaintiffs belong to the class of persons the law was meant to protect, and their injury is

of the type the statute was designed to prevent. Defendant Arkema violated the law without

excuse, and Arkema' s acts or omissions proximately caused the Adlong' s injuries.




                                                                                       Page 5 of8
      Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 8 of 15



                                               H. Nuisance

22.     Plaintiffs incorporate by reference all preceding paragraphs as if fully stated herein and

further state as follows:

23.     Defendant's negligent conduct,          as   described   above,   created conditions which

substantially interfered with the Plaintiffs' interest in the use and enjoyment of the Property,

causing the Adlongs unreasonable discomfort or annoyance. These conditions caused permanent

damage to the Property, including without limitation, permanent loss of market value as a result

of the stigma of the incident, the conditions created by Defendant's conduct, and being located

directly adjacent to the Crosby Facility.

                                            I. Nuisance Per Se

24.     Plaintiffs incorporate by reference all preceding paragraphs as if fully stated herein and

further state as follows:

25.     Defendant's activity can be considered a nuisance at all times, under any circumstances,

and in any location. In fact, it was abnormally dangerous conduct, in that it was abnormal, out-

of-place, and involved abnormally dangerous substances, which caused injury to the Property.

As a result, Arkema is strictly liable the damages caused to Plaintiffs' Property.

                                        J. Misrepresentation

26.     Plaintiffs incorporate by reference all preceding paragraphs as if fully stated herein and

further state as follows:

27.     Defendant Scruggins and Arkema representatives, generally, made false representations

to the Adlongs concerning the risk of explosions, the risk of chemical leaks, and the safety of

residing next to the Crosby Facility. Arkema's representatives supplied this false information

knowingly and/or recklessly with the knowledge the Adlong's would rely on the



                                                                                        Page 6 of8
      Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 9 of 15



misrepresentations to their detriment. As a direct result of the false information, the Adlongs

decided to refurbish and develop Property and incurred damages.

                                           K. Damages

28.     As a direct and proximate result of the incidents made the basis of this suit, Plaintiffs

were caused to suffer injury, and too incur the following damages:

        A      Injury to land, including loss of use, loss of market value due to permanent injury

or stigma, cost of repairs, or any combination thereof;

        B.     Injury to the improvements, including without limitation loss of use, loss of

market value due to permanent injury or stigma, cost of repairs, or any combination thereof; and

        C.     Emotional harm to Plaintiffs from the deprivation of the enjoyment of the

Property.

                                     L. Exemplary Damages

29.     Plaintiffs seek exemplary damages as allowed by law in an amount to be determined at

trial. Defendant's acts or omissions were particularly outrageous, malicious, and/or otherwise

morally culpable if one considers Arkema's past errors and violations along with its failure to

protect neighboring property owners from the unreasonably dangerous conditions it created.

                                     M. Preserving Evidence

30.     Plaintiffs hereby request and demand that Defendant preserve and maintain all evidence

pertaining to any claim or defense related to the incident made the basis of this lawsuit or the

damages resulting therefrom, including without limitation statements, photographs, video, audio,

surveillance or security information, business records, reports, files, email, text messages,

facsimiles, voicemails, electronic images, and any other evidence involving the incident in

question. Failure to maintain such items will constitute "spoliation" of the evidence.



                                                                                         Page 7 of8
      Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 10 of 15



                                    N. Request for Disclosure

31.     Plaintiffs request that Defendants disclose the information and material described in

Texas Rule of Civil Procedure 194.2 within fifty (50) days of service ofthis request.

                                               Prayer

32.     WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray as follows:

        a.     Defendant be cited to appear and answer;

        b.     Upon a final trial of the case, judgment be entered against Defendants Arkema,

               Inc. and Chad Scruggins for an amount of damages in a sum within the

              jurisdictional limits of the Court;

        c.     Exemplary Damages;

        d.     Pre-judgment and Post-judgment interest at the maximum amount allowed by

               law;

        e.     All costs of court; and

        f.     All other relief which Plaintiff may show itself to be justly entitled.

                                                        Respectfully submitted,

                                                        BAGGOTT & DAVIS, LLP

                                                        /s/ Thad T. Davis
                                                        Thad T. Davis
                                                        State Bar No. 24045757
                                                        820 Richmond Avenue, Suite B
                                                        Houston, Texas 77006
                                                        Phone: (713) 529-2727
                                                        Fax: (713) 529-4289
                                                        td avi s((IJ.baggottdavi s. com

                                                        ATTORNEY FOR PLAINTIFFS




                                                                                          Page 8 of8
Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 11 of 15




                             Answer
      Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 12 of 1510/10/2018 10:20 AM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 28164658
                                                                                                          By: Anais Aguirre
                                                                                              Filed: 10/10/2018 10:20 AM

                                     CAUSE NO. 2018-46583

KENT ADLONG and BONNIE ADLONG,                      §       IN THE DISTRICT COURT OF
     Plaintiffs,                                    §
                                                    §
VS.                                                 §       334TH JUDICIAL DISTRICT
                                                    §
ARKEMA, INC. and CHAD SCRUGGINS,                    §
    Defendants.                                     §       HARRIS COUNTY, TEXAS

 DEFENDANT ARKEMA, INC.’S ORIGINAL ANSWER AND SPECIAL EXCEPTION

        Defendant, Arkema, Inc. (“Arkema” or “Defendant”), respectfully files its Original

Answer and Special Exception, and would show the Court as follows:

                                       GENERAL DENIAL

        1.     Pursuant to TEX. R. CIV. P. 92, Arkema generally denies the allegations and

claims contained in Plaintiffs’ Original Petition and Request for Disclosure.

                                  AFFIRMATIVE DEFENSES

        2.     Plaintiffs have failed to state a claim upon which relief may be granted.

        3.     Plaintiffs’ claims are barred, in whole or in part, by Plaintiffs’ own negligence, in

that Plaintiffs’ failure to exercise ordinary care proximately caused, in whole or in part, the

injuries, if any, complained of by Plaintiffs.

        4.     Arkema asserts the affirmative defenses of contributory or comparative fault or

negligence, comparative causation, and/or proportionate responsibility and would ask the Court

and Jury to reduce any judgment against Arkema by the degree of negligence of causation

attributed to any other person or party, including but not limited to, Plaintiffs, any Codefendants,

any settling parties, and any responsible third parties.

        5.     Plaintiffs’ injuries were caused by a third party.

        6.     The injuries alleged by Plaintiffs, if any, were caused by an intervening cause or a

new and unanticipated event which was a proximate and/or producing cause, and/or the sole


                                                                                       00227137.DOCX; 1
    Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 13 of 15



proximate and/or sole cause of the injuries alleged by Plaintiffs. Additionally, the cause of the

injuries alleged by Plaintiffs was an independent and intervening event(s) and not the result of

any conduct by Arkema.

       7.      Plaintiffs failed to mitigate their damages, if any.

       8.      Plaintiffs’ claims are barred by assumption of the risk.

       9.      Plaintiffs’ alleged injuries, if any, were caused by an act of God.

       10.     Arkema denies that Plaintiffs are entitled to recover punitive damages in this case

because Arkema’s conduct demonstrated reasonable care.                An intent to injure, actual or

constructive, and conscious indifference to any risk are completely absent in this suit.

       11.     An award of exemplary or punitive damages in this cause would be

unconstitutional under the Constitutions of the State of Texas and of the United States, or any

other applicable law, for one or more of the following reasons:

               a.      There are no reasonable standards for the award of such damages;

               b.      repetitive punitive damage awards for a single course or alleged course of

                       conduct is inappropriate and in violation of the Double Jeopardy Clause of

                       the Fifth Amended and due process clause of the Fourteenth Amendment

                       of the United States Constitution and in violation of Art. 1 § 13 and

                       Art. 1 § 14 of the Texas Constitution; and

               c.      an award of exemplary or punitive damages would violate Defendant’s

                       rights to due process of law under the Fourteenth Amended to the United

                       States Constitution and under Art. 1 § 19 of the Texas Constitution.




                                                 -2-                                   00227137.DOCX; 1
    Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 14 of 15



       12.     In the unlikely event that there is an award of exemplary damages against

Arkema, it asserts the applicability of § 41.001, et seq. of the Texas Civil Practice & Remedies

Code or any other applicable law limiting awards of punitive damages.

                                     SPECIAL EXCEPTION

       13.     Defendant specially excepts to Plaintiffs’ claim for “misrepresentation” as

pleaded in paragraphs 26 and 27 of Plaintiffs’ Original Petition because the pleading fails to give

Arkema fair notice of the claim involved or the conduct of Arkema upon which it is based.

                                             PRAYER

       WHEREFORE, Defendant Arkema, Inc. prays that Plaintiffs take nothing by this action,

that all relief requested by Plaintiffs be denied, that Arkema recover its costs of court and

expenses, and that the Court grant it such other relief to which it may show itself to be entitled.




                                                 -3-                                   00227137.DOCX; 1
   Case 4:18-cv-03754 Document 1-2 Filed in TXSD on 10/11/18 Page 15 of 15



                                         Respectfully submitted,

                                         SCHIRRMEISTER DIAZ-ARRASTIA BREM LLP


                                         By ___________________________________
                                            Rusty Hardin
                                            State Bar No. 08972800
                                            Rusty Hardin & Associates, LLP
                                            1401 McKinney St., Suite 2250
                                            Houston, Texas 77010
                                            Telephone: (713) 652-9000
                                            Facsimile: (713) 652-9800
                                            E-mail: rhardin@rustyhardin.com

                                            Michael L. Brem
                                            State Bar No. 02952020
                                            Pennzoil Place - South Tower
                                            711 Louisiana St., Suite 1750
                                            Houston, Texas 77002
                                            Telephone: (713) 221-2500
                                            Facsimile: (713) 221-2525
                                            Email: mbrem@sdablaw.com

                                            Thomas Birsic
                                            Pennsylvania Bar No. 31092
                                            K&L GATES LLP
                                            210 Sixth Avenue
                                            Pittsburgh, Pennsylvania 15222
                                            Telephone: (412) 355-6500
                                            Facsimile: (412) 355-6501
                                            Email: thomas.birsic@klgates.com

                                         ATTORNEYS FOR DEFENDANT
                                         ARKEMA, INC.


                             CERTIFICATE OF SERVICE

      This is to certify that on October 10, 2018 a true and correct copy of the foregoing
document was served electronically on all known counsel of record via EFileTXCourts.gov.


                                         ______________________________________
                                         Michael L. Brem




                                            -4-                                00227137.DOCX; 1
